Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 5/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the term “flat” throughout the amendment to paragraph [00020] is not supported by any of the original filings or the related or provisional applications discussed. 
Applicant in the remarks preceding this action indicated that the design filing in 29/776,300 or the related application 17/228,356 supports the contention that “flat” was disclosed is incorrect. The design filing clearly shows contours and recesses and curvatures in the areas alleged to be flat. The related ‘356 filing lacks any phrase indicative of flatness, and similarly does not show it in a manner that is convincing that it was in applicant’s possession. It is not availing to allege support in the previous filings for the newly added discussion regarding surfaces being ‘flat.’ The provisional filing similarly shows figures which are not persuasively flat, and are discussed only as having a flat upper surface, which is not understood in the context of the shown figures, since the surface is curved in space and the portion which is alleged to be “flat” is not bounded in provisional 63/081,114 discussion at [00019]. “flatness” as used there appears as a property of “not roll over” and is not persuasive of being adequate in the present context to show possession of the “invention.” The present amendment includes other portions being flat, and the upper surface being flat in ways not specified in any of the cited documents that are alleged to show support.  
This discussion is responsive to applicant’s allegations regarding the new submission of amended paragraph 20, and is also considered responsive to the allegation that “flatness” suffices to comply with the written description requirement. It is not persuasive, as set forth below. 

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-59 and 66-69 and 71-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 53 begins “a razor handle used for shaving a person’s skin” which is indefinite. The statement “used for” is a positive recitation of a step, and not a proper statement of intended use for the “razor handle.” Further, the clause is indefinite because the handle is not used for shaving—it is a razor as a whole that is used for shaving; only a razor as a whole is for shaving, the handle itself is not used for shaving. As a result, the claim preamble appears to be adding a requirement that the handle have the capability of shaving, which is not present in the body of the claim, which does not appear to require any element capable of shaving—only elements capable of being handles. It is unclear as a result whether applicant is trying to claim a handle per se, or a handle in combination with a razor cartridge. The body of the claim recites “with or adapted to receive a razor cartridge” which would tend towards meaning the handle would be specifically designed for use with a razor cartridge, but is again avoiding a clear recitation of shaving structure. This is skirting the issue of whether the structure of the claim requires a showing of a razor cartridge combined with a handle. Taken as a whole, the clause “with or adapted to receive” appears to set forth alternative requirements that the handle be coupled to a cartridge (and thus claim 53 is indefinite for reciting “a handle” in the preamble, rather than “a razor” or “a combination”) or else the handle be of the sort that could be used with a razor (intended use). Here, the clause “adapted to receive” is not clear. It is indefinite what particular structure makes the handle adapted to receive a cartridge. 
Claims 66 and 71 contains the same clauses as claim 53 noted above: “used for shaving a person’s skin,” “with or adapted to receive a razor cartridge…” and as such is indefinite, as are the claims that depend therefrom. The nature of the invention is being obscured, and it cannot reasonably be ascertained what structure is being required—whether there is any requirement in the claim for a cartridge or some vague capability of use with a cartridge and the nature thereof. 
Claims 53, 66, and 71 contain the new limitation “ a second pivot surface comprising a pivoting axis” which is wholly indefinite. It is not clear how a surface can comprise an axis. Is the axis an intended use condition (meaning the device can pivot in space) or is it attempting to claim that the surface terminates in an edge, or equivalent? The limitation is not clear, and therefore all claims are rejected under 112(b) as failing to reasonably apprise those of ordinary skill the metes and bounds of the claimed invention. A pivoting axis is normally a term which describes motion relative to other elements of the device, and not an intended use, though here it appears that “pivoting axis” most reasonably is best understood as a surface about which the device can pivot in space. The pivot axis is not seen to constrain the motion of the device disclosed, since the pivot axis clearly can slide or translate at the same time the device as a whole is pivoting. 
Similar problems are newly present in in claims 53, 66, and 71 which include the new limitation “first pivot surface formed at an intersection of the first flat surface and the third surface” It is unclear what the structure of a “pivot surface” must be, and whether it is different than the claimed “second pivoting axis.” This too does not constrain the motion of the device, nor does it reasonably apprise one of ordinary skill what surfaces constitute “pivoting” surfaces. Isn’t any surface a pivoting surface if the device can be moved by hand in three-dimensional space? What constrain the term “pivot surface” applied to the claimed structure is therefore not clear. It appears to mean any surface capable of having the device pivoted relative to, however this is unclear based on the nature of the claim as a whole. It appears to be an intended use limitation, and not very constraining as to the particular nature of the surface structure.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 53-59 and 66-69 and 71-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “flat” as now used throughout the claims was not present in the original disclosure. 
The written description requirement is an essential part of the quid pro quo of the patent system, that in exchange for the right to exclude, the applicant must provide a description of the invention, such that the public would be on notice as to the nature of the invention, and would understood applicant as having possession of the claim scope sought in the protection. 
Here, clearly applicant did not invent and did not put the public on notice as to the possession of the flatness of portions of a razor handle being part of the invention. 
Applicant did not recognize flatness as any relevant aspect of “invention” and did not therefore have possession of the invention now claimed at the time of filing. 
The alleged feature of flatness has been added only later, and therefore is not believably part of applicant’s invention. There is no criticality to the flatness espoused in the application as filed, and it is not credible to now impart new features not properly originally disclosed as inventive or meaningful when the case was first filed. 
Evidence for what applicant viewed and proffered as the invention at the time of filing can be seen in the original claim 1 which in full reads: “A razor handle comprising a counterbalance therein.” No additional claim contains limitations directed to the flatness of the portions now newly recited. 
Similarly, applicant disclosed their inventive concepts in the original summary in the following manner: “[00003] Embodiments of the inventive concepts disclosed herein are directed to a razor comprising a razor handle and a cartridge. The use of this razor may improve the cleanliness of the shaving area and/or hygiene of a user by preventing the cartridge from contacting a surface upon which the razor rests when not employed by the user. [00004]   In one aspect, embodiments of the inventive concepts disclosed herein are directed to a razor handle comprising a weight and/or a magnet therein and disposed between upper and lower surfaces which extend between two opposing ends. In some embodiments, razor handle may be defined with a base and an arm. With the weight disposed within the base and the razor handle being placed in a resting position, the weight within a base sections acts as a counterbalance to a moment created by the arm to prevent the arm and cartridge of blades coupled to the arm from contacting the surface when the razor is not employed by a user. [00005]   In another aspect, embodiments of the inventive concepts disclosed herein are directed to a razor handle defined with a base and an arm, wherein a weight and/or a magnet are disposed within the base. The base has a center of mass located a first distance from a pivot surface, and the arm has a center of mass located a second distance from the pivot surface. In some embodiments, the first distance is less than the second distance to prevent the arm and cartridge of blades coupled to the arm from contacting the surface when the razor is not employed by a user.”
The applicant had not made any assertions or disclosure that the invention is embodied in any flatness, planarity or other narrow construct, and cannot post hoc insert flatness as a component in the ‘invention.’
The disclosure, taken as a whole, fails to reasonably convey possession of the claims now presented for examination, as the claims now presented rely on a theory of relative “flatness” of certain positions of a razor handle, when no such relevant details were disclosed at the time of filing, and were therefore not given proper written description. 
The public, people of ordinary skill in the art would not have credibly understood applicant to be in possession of an “invention” as disclosed in the current claims, which require specific conditions of flatness and geometry that were not discussed or referenced or convincingly shown at the time of filing. The drawings in the original filing do not reasonably disclose flatness, as there are shading lines indicating contours, and there is no commentary in the specification to allude to the flatness being a feature that was being shown in the figures. In specific, Figure 1B as filed shows lines of curvature shaded into the region surrounding 112; Figure 1C shows many boundary lines implying curvature, texture or both, and therefore does not reasonably apprise one of ordinary skill that applicant was in possession of the claim scope now newly advanced alleging an invention including features of flatness in combination with the technical elements that have been demonstrated to be in the public domain (balancing handles above surfaces or magnetically attaching them, which are applicant’s actual alleged inventions, fairly noticed). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 53-54, 57-59 and 66-69 and 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yew (2017/0202383), Lodato (US 5,956,796) and Micinilio (US 2014/0150264) and Joyner 8,769,832 and Joyner, US 9,445,691.

While the claims are indefinite to the degree that it is unascertainable whether they require a razor or a handle per se, the best art is being applied to the extent possible. 

As noted previously, Micinilio (US 2014/0150264) discloses a shaving razor that has a handle construction meant to balance about a pivot point, so that the shaving cartridge remains elevated above the surface it is placed on. This is the whole technical concept presented by applicant. 
To the extent there is any difference between the pivot point of Micinilio and an “axis” (which does not appear relevant in the context of the claim, but is asserted), the leading and pivoting of Yew, shown at figure 3 at 32, is identical in every respect to applicant’s style of pivot axis. 
The problem applicant was concerned with was how to balance a handle with a working end or utensil end and keep the working/utensil end above the surface, to prevent its contamination. The solutions to that problem are available and known in the prior art. 
Micinilio differs from the claimed invention in a few ways. First, Micinilio does not use ballast; second Micinilio does not have the same flat surfaces claimed by applicant , and third Micinilio does not show the rear portion of the handle being smaller than the “arm” portion which extends above the resting surface. Finally, Micinillio does not demonstrate use of the known technique of permitting utensils to balance upright and inverted. All of these differences do not demonstrate the unobviousness of the claims—rather all of these differences are of the minor and inconsequential nature, that persons of ordinary skill are expected to make use of without undue experimentation and with no unexpected results. 
With respect to the first and third difference, the Micinilio device functions not with the use of “ballast” or weights, but rather by creating geometry of the handle that has the heavier side counteract the other side, just by virtue of its own ordinary mass. This is the first difference between the claims and Micinilio, and one that is not patentable.
Lodato discloses specifically the use of ballast weight placed inside a handle portion, so that the weighted portion may be smaller in length than the “arm” portion (the part that extends from the pivot location towards the working end). Lodato at figure 1 shows the utensil arm being much longer than the base/weighted end, giving a larger elevation. Lodato also shows the opposite—a longer base 114 than the utensil end 112 in figure 3, clearly showing the adjustment of the relative portion sizes to be readily implemented by those of ordinary skill. 
It would have been obvious to modify Micinilio by making the base part shorter and the arm portion longer, and include ballast to achieve that effect, since doing so would provide a larger elevation of the utensil end from the resting surface. 

With respect to the second difference, the presence of certain flat surfaces on the handle, micinilio chooses to use contoured surfaces, and not especially flat surfaces for its handle. 
In the art of balancing utensil ends above surfaces—Yew discloses a handle with substantially flat portions clearly analogous to those presented in the present application, and consistent with the claims thereto. 
Yew at figure 3 shows a flat surface 28. Indeed, Yew actually disclosed the flatness of the surface, as seen in claim 5 “surface contact section has a flat, planar bottom surface.” This is more descriptive of flatness than the present application when filed, as noted with respect to the lack of written description rejection supra. Nonetheless, Yew also discloses the optional use of ballast ([0022] … The length of the bottom surface 28 is based on the weight of the surface contact section 18 compared to the weight of the angled section 20 and the working section 22. Based on this weight comparison, the length of the bottom surface 28 need be sufficient to create a center of gravity that creates a down force in the contact surface section 18 that causes the angled section 20 and working section 22 to be held in a raised or elevated position above the center line 30 of the surface contact section 18. If desired, a weight 34 is inserted or attached to the surface contact section 18.” Yew therefore solved the same problem allegedly present in the current application—that using a weight can adjust the need for a long length bottom surface in a balanced handle. It is clear therefore that making the contact surface of a handle to be flat and planar—rather than being the inventive effort of the present applicant, was a known solution, well understood in the art to be applied to utensil handles, and therefore not inventive. 
It would have been obvious to one of ordinary skill to adjust the handle contours of Micinilio to have a flat bottom portion, since that is a convenient resting surface for a weighted or balancing handle, as specifically demonstrated in Yew. Yew demonstrates that the flatness can be selected with no undue experimentation and no unexpected result. 
The final difference is that Micinilio does not disclose or discuss the possibility of elevating the utensil end above the resting surface in both an upright and inverted manner. This too is well known in the art, as seen in Joyner 8,769,832 and Joyner, US 9,445,691.

 



Joyner 8,769,832 and Joyner, US 9,445,691 also disclose the use of geometric solutions to ensure that working ends of handled utensils remain above the resting horizontal surface. 
Joyner 8,769,832 at figures 5-7 shows one solution keeping the working end 14 above the resting surface 18 in both the upright and inverted position. 
Joyner, US 9,445,691 is specifically in the art of manufacturing handles designed to balance the working end of a utensil above the surface they are placed on. It is therefore analogous to the present invention. Joyner at figure 1 and 2 shows a handle with flat surfaces on the underside and the upper side, and of a rectangular cross section. The handle is a thin stamped or similar portion of material, and similar to Micinilio uses the length of base 12 to keep the utensil end 16 above the horizontal plane in both the upright and turned over positions. Joyner’691 also shows that in the balancing handle utensils art, it is known to have the handle have two balance points—one up, and one down (As shown in the several figures of Joyner’691). This demonstrates that the provision to a handle of two pivot locations, where the handle balances and bears down to keep the utensil elevated in both a first horizontal configuration and a second horizontal configuration that is the flipped over version of the first is well known in the art and can be readily added to handles to provide the up/down dual horizontal position balancing feature that is shown by Joyner to be routine in the art. It would have been obvious to modify Micinilio to take advantage of this recognized benefit. It is irrelevant to this invertability whether the base used ballast or weight, since the function and objective is the same in both instances. Joyner’691 and ‘832 provides proof that those of ordinary skill in the art know how to provide centers of mass to handles such that they elevate the utensil end in both up and down orientations. In Joyner ‘691, the provision of multiple pivot locations is shown to permit the functioning of returning the utensil up above the surface when pressed in either orientation, as best understood is reflected in the present claims. 


In the present case, the disclosure as a whole including the claims as presented does not provide any demonstration of subject matter that is patentable. Rather, the entire disclosure includes only technical utility features and concepts that were available to the public before the date of filing, and therefore not available to be patented. 

It has been held that the combination of elements known in the prior art and used in accordance with their known functions is unpatentable as a matter of law absent a showing that the combination has results which are unexpectedly advantageous over the prior art. Please see Sakraida v. Ag Pro, Inc. U.S. Supreme Court No. 75-110 425 US 273, 189 USPQ 449 (1976), Which states “patent[s] for combination that only unites old elements with no change in their respective functions withdraws what is already known into field of its monopoly and diminishes resources available to skillful men” and [a] patent [which] simply arranges old elements with each performing the same function it had been known to perform, although perhaps producing a more striking result than in previous combinations…are not patentable under standards appropriate for a combination patent”; also see  Anderson’s Black Rock, Inc. v. Pavement Salvage Co., Inc. U.S. Supreme Court 396 US 57, 163 USPQ 673 (1969) which states “while the combination of old elements performed a useful function, it added nothing to the nature and quality of the radiant-heat burner already patented”. 

Similarly here, applicant is using only known features from the art of self-righting utensil handles. Although it is useful, and perhaps ‘more striking’ than any single reference, this does not result in a finding of patentable subject matter.

This case mirrors Sakraida, where the combination of planes for a handle configureation selected by applicant is perhaps more striking than Micinilio, the planes and the self-righting razor functions the same way as disclosed in the prior art, and uses only features specifically known and taught in the prior art, which should be available to the public.

“[a] patent [which] simply arranges old elements with each performing the same function it had been known to perform, although perhaps producing a more striking result than in previous combinations…are not patentable under standards appropriate for a combination patent.” (Sakraida, supra).  
 The Supreme Court in KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) affirmed both Sakraida and Anderson’s requirement that to be patentable a combination needed to provide some synergistic effect. See Slip op. at 13 lines 3-19. Using known elements for their known functions is as a matter of law not patentable, since it removes resources available to skillful men, contrary to U.S. Const., Art. I §8, cl.8. which provides patent monopolies to promote the progress of useful arts. See Slip op. KSR at 24 lines 5-7.

Claim(s) 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Yew (2017/0202383), Lodato (US 5,956,796) and Micinilio (US 2014/0150264) and Joyner 8,769,832 and Joyner, US 9,445,691 as applied to claims 53-54, 57-59 and 66-69 and 71-74 above, and further in view of Guzak *(US 2015/0314464) and official notice.
Examiner takes official notice that magnets in general are known to be denser than plastic. 
Micinilio/ Lodato as combined does not show the use of a magnet as ballast. It is known to add magnets to provide attraction (magnetic force) of razor handles to surfaces that are convenient to mount razors on, as shown throughout Guzak. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the ballast addition shown in Lodato from a magnet, since doing so would make the ballast have the function of magnetism, which is a known desirable trait to add to a razor as shown in Guzak, since it permits the razor to be magnetically attached or attracted to surfaces. As noted above, it is officially noticed that magnets are denser than plastics, and thus they would be readily recognized as suitable ballast materials on that basis in addition to their additional provision of magnetic properties, desirable as taught in Guzak. 
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.
Applicant alleges that amendments to the specification to include details of flatness are supported by related and provisional applications, which is addressed above and is not persuasive. 
Applicant alleges that flatness present in the claims is compliant with the requirement for written description, which is not persuasive. As noted above, the flatness parameters were not fairly noticed as being the invention, and were not present in sufficient detail that one of ordinary skill would understand applicant to be in possession of the scope now presented in the claims. As such they remain rejected on this ground. 
The amendments cancelling portions of the claims and removing entirely the magnet vertical hanging issues renders those questions moot, but the response modifying the scope of the claims raises new issues of indefiniteness presented supra. 
Applicant alleges that Micinilio “teaches away” because it uses a “pivot point” in lieu of an “axis.” This is not persuasive, since applicant has not explained how a pivot point differs from the pivot axis of the claim—they appear to be the same thing, just worded differently.  Micinilio’s self-righting feature is the same as applicant’s, and the distinction applicant is pointing to is not understood to distinguish in any way from Micinilio. Additionally, this appears to be a misstating of the legal concept “teaching away.” To teach away means to actively disparage the solution proposed, not simply teaching a different or more preferred manner. See MPEP 2123 and 2141.02 VI. As a result, this allegation is not persuasive. 
Applicant’s allegation that there is “no need to shorten Micinilio’s … handle” is misplaced. The law of obviousness does not rely only on the perceived need of a base reference; rather the differences are evaluated in the context of the known prior art. Here, Lodato is suggesting the known substitution of longer arms for shorter arms relative to the length of the base. As shown therein, the substitution gives a higher elevation of the working end, and thus a prima facie benefit to the adjustment. Further, the adjustment of sizes and ranges is also known as a general principle to be within the level of ordinary skill. The combination is proper and demonstrates the non-patentability of the minor differences applicant’s device has from Micinilio. Of cource Micinilo does not need to be shortened, The office has shown, prima facie, that those of ordinary skill would have recognized a benefit in shortening the base relative to the arm of the shaver, as shown in the Lodato reference, which increases the resting height of the utensil above the resting surface. Applicant’s allegation that the lack of need perceived by Micinilio results in non-obviousness is therefore not persuasive. 
Applicant’s allegation of dual functionality leading to patentability is not persuasive, in light of the application of KSR and the Graham factors. The elements of applicant’s alleged invention are flat surfaces where flat surfaces are known to be on handles; (As in Yew, or the Joyner references). As a result, the burden has shifted to applicant to explain why the use of flat surfaces to effect the known technical solutions would have been un-obvious. 
Similarly, applicant’s specific argument that Joyner’s use of risers is not sufficient is not persuasive in light of Yew’s disclosure of the same kind of flat base pivot location used by applicant (and the use of which is instituted with respect to the known desired outcome of having up and down balancing sides for a handle). It is true Joyner shows riser type projections, but the consideration of the art as a whole indicates that it is known not  to use them, as shown in Joyner. Both riser and non-riser type pivots are therefore available to those of ordinary skill, and again, the differences between the art as a whole and applicant’s claims are not sufficient to rise above the level of ordinary design changes that are expected to function identically without any undue experimentation. 
While the particular secondary references have been withdrawn from this rejection, they are still informative for what they teach, and their removal is not an acceptance of their irrelevance, only that they are not presently the most applicable art to the claims as they are now newly amended. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/            Acting Supervisory Patent Examiner of Art Unit 3724